The opinion of the Court was delivered by
Bermudez, C. J.
This is an application for a prohibition.
The relator avers that he has obtained an injunction to stay the execution of a writ levied on property belonging to him and not to the judgment debtor; that it is not liable for the debt recognized; that his injunction was dissolved; that he has taken a suspensive appeal from the judgment against him and furnished bond with good and solvent security, which, after test, was found to be in accordance with law; that, notwithstanding, the plaintiff in writ and the sheriff to whom the process is addressed, have proceeded with the execution of the writ, to his, relator’s, injury. He prays that they be prohibited by this Court in the exercise of its supervisory powers.
He is not entitled to the relief sought at our hands.
We.have no authority to issue a writ of prohibition, either in the exercise of our appellate or supervisory powers, unless it be to an inferior judge who exceeds the bounds of his jurisdiction. C. P. 845.
The petition prefers no charge whatever against the judge of the *795District Court. It does not allege any evil for which a remedy can be asked in this Court.
The parties against whom the writ is sought — a plaintiff and a sheriff — are’not amendable to this Court in a prohibition suit, unless when the judge of the court is himself a main defendant in a proceeding of this description, and they are necessary adjuncts. State ex rel. Cientat vs. Judge, 32 An. 814.
The application is dismissed with costs.